COURT OF APPEALS FOR THE
                                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

 Cause number:                     01-15-00197-CV
 Style:                            Leticia B. Loya v. Miguel Loya, Vitol, Inc., Michael Metz, and Antonio “Tony” Maarraoul
 Date motion filed*:               January 29, 2018
 Type of motion:                   Motion for extension of time to file motions for rehearing and en banc reconsideration
 Party filing motion:              Appellant
 Document to be filed:

Is appeal accelerated?

 If motion to extend time:
          Original due date:                             December 24, 2016
          Number of previous extensions granted:         0                 Current Due date:
          Date Requested:                                Fifteen days

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
              Our judgment in this case issued on November 29, 2016, and our mandate issued on February 10, 2017.
              Our plenary power has expired. See TEX. R. APP. P. 19.1. A motion for rehearing or motion for en banc
              reconsideration may be filed within fifteen days after the court of appeals’ judgment is rendered. See TEX.
              R. APP. P. 49.1. A court of appeals may extend the time to file a motion for rehearing or a motion for en
              banc reconsideration if the motion in proper form is filed no later than fifteen days from the last date for
              filing the motion. See TEX. R. APP. P. 49.8. A motion for rehearing or motion for en banc reconsideration
              filed after a court of appeals’ plenary power has expired does not revest the court with jurisdiction to
              reconsider the case. See Perez v. State, No. 01-10-00243-CR, 2011 WL 2923874, at *1 (Tex. App.—Houston
              [1st Dist.] July 21, 2011, pet. ref’d) (mem. op., not designated for publication); see also TEX. R. APP. P. 19.3.
              Accordingly, appellant’s motion for extension of time to file motions for rehearing and en banc
              reconsideration is dismissed for want of jurisdiction.

Judge’s signature: /s/ Terry Jennings
                   

Panel consists of      ____________________________________________

Date: February 6, 2018



November 7, 2008 Revision